Citation Nr: 0816983	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for alopecia.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to an increased rating for degenerative disc 
disease with degenerative joint disease of the 
lumbosacral spine (hereinafter referred to as "a back 
disability"), evaluated as 20 percent disabling prior 
to October 12, 2005 and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976, from March 1978 to March 1982, and from December 1982 
to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center (RO) 
in Philadelphia, Pennsylvania.

In March 2008, the veteran, sitting at the RO, testified 
during a hearing conducted via video-conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A copy of the transcript is of record.

In a September 2005 written statement, the veteran said that 
her service-connected hearing loss had worsened during the 
past year.  It is unclear if, by this statement, she seeks to 
raise a claim for a compensable rating for bilateral hearing 
loss.  If so, either the veteran or her representative should 
contact the RO and file a specific claim for that benefit.
 
The issue of entitlement to a rating in excess of 40 percent 
from October 12, 2005 for the veteran's service-connected 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
PTSD due to any period of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed alopecia is related to a period of active 
military service.

3.	It is more likely than not that tinnitus cannot be 
dissociated from the veteran's active military service 
and service connected hearing loss.

4.	Prior to October 12, 2005, the objective and probative 
medical evidence of record demonstrates that the 
veteran's service-connected back disability was 
manifested by flare ups on motion, symptoms such as 
pain, lack of endurance, stiffness, and limited motion, 
including forward flexion limited to 50 degrees, 
backward extension to 20 degrees, left/right lateral 
flexion to 20 degrees, and left/right rotation to 60 
degrees, but not symptoms approximating severe 
lumbosacral strain, severe limitation of motion, severe 
intervertebral disc disease, or ankylosis, nor did she 
experience incapacitating episodes totaling four to six 
weeks yearly.


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5017 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.	Alopecia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5017 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	Resolving doubt in the veteran's favor, tinnitus was 
incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5017 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.	The schedular criteria for a rating in excess of 20 
percent prior to October 12, 2005 for the veteran's 
service-connected back disability are not met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.27, 4.71a, Diagnostic Code 
(DC) 5293-5292 (2002), effective prior to September 23, 
2002; 38 C.F.R. § 3.102, 3,159, 4.71a, DC 5293 (2003), 
effective September 23, 2002; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003), 38 C.F.R. § 3.102, 3.159, 
4.71a, DC 5237-5243 (2007), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a June 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  While the Board 
is granting the veteran's claim for service connection for 
tinnitus, we leave to the RO to assign a disability rating 
and effective date for this award.  Further, as the 
appellant's claims for service connection for PTSD and 
alopecia, and a rating in excess of 20 percent prior to 
October 12, 2005 for her back disability are being denied, as 
set forth below, there can be no possibility of prejudice to 
her.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In a March 2003 letter (regarding her increased rating 
claim), issued prior to the May 2003 rating decision, and in 
April and May 2005 letters (regarding her service connection 
claims) issued before the July 2005 rating decision, the RO 
informed the appellant of its duty to assist her in 
substantiating her claims under the VCAA and the effect of 
this duty upon her claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the March 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's January 
2003 written statement as to the effect of her back pain on 
her employability and daily life.  She said she had a 
"decrease" in work hours apparently attributable to her 
back disability.  She told the March 2003 VA examiner that 
she worked 8 hours a day 5 days a week as a nurse, and lost 
approximately 5 days a month during the past 12 months 
evidently due to back pain.  She also said she traveled two 
hours each way to her job.  However, she provided no 
additional information regarding this.  So it can only be 
concluded that she does not consider her condition to have a 
significant effect on her employability.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the February 2004 statement of the case and the June 
and August 2005 and August 2006 supplemental statements of 
the case set forth the rating criteria applicable to the back 
disability.  The veteran was accordingly made well aware of 
the requirements for increased ratings for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims have been obtained and 
associated with the claims files, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	PTSD

The veteran seeks service connection for PTSD.  

In a January 2005 written statement she reported multiple 
sexual assaults in service.  She described the following 
events: (1) in 1974, at Fort Dix, New Jersey, her head nurse, 
Captain N. (apparently a female) ordered the veteran to her 
home after work and subjected the veteran to inappropriate 
behavior; (2) in 1975, Colonel R., the chief of staff at 
Wolson Army Hospital at Fort Dix sexually harassed the 
veteran and ordered her to have sex with him; (3) in 1976, 
Colonel A., in the 78th Division in New Jersey, molested her; 
(4) in 1978, the Chief of PAD at Walter Reed Army Hospital, 
when she worked in the medivac unit, locked her in a closet 
and raped her; (5) in 1979, Colonel S.(a woman) and area 
coordinator of Walter Reed Army Medical Center undressed and 
fondled the veteran; and (6) in 1980, the veteran said that 
she was raped by Colonel M., a commanding officer who said 
threatening things about her. 
During her March 2008 Board hearing, the veteran said that in 
1974 while at Fort Dix, her head nurse inappropriately 
approached her ((see hearing transcript at page 9).  On 
another occasion, while she was at Walter Reed Army Hospital, 
two colonels, a male and a female (Colonel S.), 
inappropriately approached her on separate occasions.  She 
said Colonel N. touched her inappropriately at Walter Reed 
(Id.).  She indicated there were numerous incidents of this 
behavior, starting in 1974 and from 1978 to 1982 (Id. at 10).  
She said she never tried to talk to anyone about these events 
and never would (Id.).  The veteran believed there was some 
change in her work efficiency as a consequence of the events 
as superior officers who evaluated her put her in a terrible 
situation (Id. at 15).  After the first event (apparently 
involving the female officer), the veteran said she kept her 
distance but did not want to be alone with this person who 
constantly picked on her and she was grateful when the 
officer was ordered elsewhere (Id.).  The veteran said the 
event(s) affected her relationship with men and she married 
an abusive colonel (Id. at 16).  She had difficulty with a 
person with whom she currently worked because he wanted 
control and she had issues with that (Id.).  She said she was 
treated by a VA psychologist and a private one (Id.) who 
diagnosed PTSD approximately two years earlier.      

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997). The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to the receipt of the veteran's claim in January 2005, 
section 3.304(f) was amended with specific regard to PTSD 
claims based upon personal assault.  67 Fed. Reg. 10,330 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The 
effective date of the amendment was March 7, 2002, the date 
of its issuance as a final rule.  See YR v. West, 11 Vet. 
App. 393, 397-399 (1998) (credible evidence is not limited to 
service department records and can be obtained from any 
source).

The veteran's only alleged stressful event in service 
involved alleged personal assaults.  

VA outpatient records reflect the veteran's individual 
therapy sessions with a licensed social worker.  A June 28, 
2004 record indicates that the veteran gave a history of 
being assaulted on five different occasions in service, twice 
by female officers, twice by male officers, and once by a 
psychiatrist.  She reported that the assaults by the two male 
officers were very violent.  The veteran said she never 
reported any of the incidents for fear of the consequences of 
reporting and never discussed her trauma with anyone.  She 
married a colonel in service who was an alcoholic and 
abusive.  They divorced after 15 years.  

On August 9, 2004, the veteran met with another VA social 
worker who discussed PTSD in general with her.  The veteran 
next met with her initial VA social worker in March 2005 who 
noted the veteran's history of cancelling appointments.  In a 
May 13, 2005 record, and in August and September 2005 
records, that VA social worker diagnosed PTSD secondary to 
military sexual trauma.

An October 2005 VA general psychology note reflects that the 
veteran underwent assessment by a clinical psychologist on 
her social worker's referral.

According to a November 2005 VA psychology testing note, 
results of the veteran's tests were considered mostly valid 
although she was thought to be very mildly exaggerating some 
symtoms, probably due to a desire to ask for help.  Based on 
a clinical interview and test results, the examiner said that 
the veteran appeared to be coping well despite her military 
sexual assault experience.  The psychologist then said that 
"[a]lthough [the veteran] reports some post-traumatic stress 
disorder symtoms, [she] does not meet full criteria for post-
traumatic stress disorder.  The most parsimonious diagnosis 
based on the testing and interview data is depressive 
disorder secondary to [military sexual trauma]".  The 
clinical assessment was depressive disorder.  It was noted 
that the veteran would not meet any further with the 
psychologist and would be followed by the social worker.

A clinical entry made by the veteran's VA social worker, 
dated the same day in November 2005 as the VA psychologist's 
note, includes an assessment of PTSD secondary to military 
sexual trauma.

The veteran has contended that service connection should be 
granted for PTSD.  The record demonstrates that no PTSD was 
found in service or on separation from service.  Moreover, in 
VA records after the veteran's separation from service, there 
was no showing that the veteran had PTSD.  In November 2005, 
a VA psychologist said the veteran had a depressive disorder, 
but did not meet the full criteria for PTSD.  Furthermore, 
the veteran has submitted no evidence to show that she 
currently has PTSD.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has PTSD 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 
143.

Even assuming, arguendo, that the Board accepted the 
diagnosis of PTSD due to military sexual trauma rendered by 
the VA social worker, and the Board does not (as explained in 
detail above), the veteran's claim would still fail.  For a 
claim to be denied on its merits, the evidence must 
preponderate against the claim.  Aleman v. Brown, 9 Vet. App. 
518, 519 (1996).

By law, the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
at 397; Cohen v. Brown, 10 Vet. App. at 147.

The Board notes that the veteran has contended that she was 
the victim of repeated sexual assaults.  She has said that 
she was sexually assaulted by male and female officers, 
starting in 1974.  In her March 2008 oral testimony she 
essentially reiterated the statements made in her January 
2005 statement.  In June 2004, she told a VA health care 
professional of sexual assaults she experienced on five 
occasions, by two male and two female officers, and a 
psychiatrist, in service.  She also said she never reported 
the incident(s) and never told any one about them. 

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of Manual M21-1 dealing with PTSD have been denoted 
substantive rules that are the equivalent of VA regulations; 
VA is therefore required to follow these provisions.  Patton 
v. West, 12 Vet. App. 272, 277 (1999); YR, supra, 11 Vet. 
App. at 398-99; Cohen, 10 Vet. App. at 139.  Moreover, the 
2002 amendments to 38 C.F.R. § 3.304(f), quoted above, have 
augmented the substantive law pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. 38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. at 
91.

As the veteran does not allege that she engaged in combat, 
and as her reported stressor is not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred; it only means 
that other "credible supporting evidence" from some source is 
necessary.  See Cohen.  Since we are assuming, for the 
purposes of this discussion, that there is a diagnosis of 
PTSD, it would then have to be determined whether there is 
credible supporting evidence of the veteran's alleged 
stressor, i.e., whether service records or other independent 
credible evidence corroborates the alleged stressor.  See 
Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App.124 
(2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board would finds 
that the evidence of record has not corroborated the 
veteran's allegation of repeated sexual assault in service.  
The veteran initially maintained that she was sexually 
assaulted on six separate occasions between 1974 and 1980, 
although she has provided no specifics of the alleged events, 
other than the last names of five alleged attackers.  The 
record also contains a 2004 clinical entry from a VA social 
worker to the effect that the veteran reported being sexually 
assaulted five times in service.

Contravening the above evidence is the fact that the November 
2005 VA psychologist diagnosed depressive disorder, not PTSD.  
More importantly, the veteran has failed to provide the RO 
with any specific information upon which her allegation of 
sexual assault(s) starting in 1974 could be verified.  In its 
April and May 2005 letters to the veteran, the RO requested 
that she provide the specifics of her alleged traumatic 
event(s), but she failed to respond to the RO's requests.  
See Wood v. Derwinski, supra.  Notwithstanding the absence of 
medical records, and giving the veteran the benefit of the 
doubt, nevertheless, her description of her stressful events 
in service has been vague, to say the least.  In June 2004, 
when meeting with a VA health care professional, she 
described what was characterized as sexual assault by two 
female and two male superior officers and a psychiatrist and, 
in March 2008, testified that she never discussed the 
incidents and never would.  The social worker diagnosed the 
veteran with PTSD due to military sexual trauma.  But, in 
November 2005, the VA psychologist diagnosed depressive 
disorder.  The veteran also testified that she never told 
anyone about the incidents of sexual trauma in service, until 
she talked with a VA counselor.  Moreover, her failure to 
respond to the RO's requests for specific information 
regarding her stressful event(s) leaves the Board with 
virtually no factual information upon which to rely regarding 
the alleged assault.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault.  Clearly, 
those treating social workers and psychologist did not 
undertake review of the veteran's service records, but based 
their premises of in-service sexual assault solely upon the 
veteran's statements to them.  The filtering of the veteran's 
account of her military service through her physician does 
not transform her account into competent medical evidence, or 
an accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

Additionally, review of personnel records in service does not 
suggest, as is sometimes the case, a period of successful 
service prior to a personal assault incident and a period of 
unsuccessful service after the incident.  In this case 
appellant had good service, received regular promotions, and 
had a normal completion to her first period of service, and 
had two additional periods of successful service.  Nothing 
herein supports the claim of personal assaults in service.

The Board acknowledges that the record reflects that the 
appellant has indicated she has practiced as a nurse.  
However, there is no evidence that she has the specialized 
medical expertise needed to render a professional opinion as 
to the etiology of her claimed PTSD that is the subject of 
this appeal.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996).  This 
is especially true where, as here, the claims files contain 
records of medical doctors who treated the veteran and made 
no connection between her claimed disorder and service.

With all due respect for the contentions advanced in this 
case by the appellant and her representative, to the effect 
that she has PTSD, caused by service, we must note that 
neither the appellant nor the representative can support the 
claim merely by presenting testimony and argument.  Under the 
circumstances, her statements are not sufficient to link her 
claimed disabilities to any period of active service or to a 
service-connected disability.  See Black v. Brown, 10 Vet. 
App. at 284.  See also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (F

Accordingly, the veteran is not entitled to service 
connection for PTSD under the theory that it resulted from 
unverified, vaguely reported, stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she has a 
diagnosis of PTSD and was repeatedly sexually assaulted 
during her periods of active service that caused that 
disorder.  Thus, although the foundation for the diagnosis of 
PTSD, made by the social worker, in this case was the 
veteran's account of having been sexually assaulted during 
military service, we must conclude that the claimed 
stressor(s) has not been satisfactorily established as having 
occurred.  The veteran may very well consider events that 
occurred in conjunction with her alleged sexual event in 
service to be stressful, but she has failed to provide even 
one factual confirmable detail of the alleged events on which 
to base her claim, other than a specific description of an 
alleged sexual assault during her period of service, and the 
reported last names of her alleged assailants.
 
Thus, while a social worker diagnosed PTSD based upon the 
veteran's purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  The 
Board appreciates the testimony offered by the veteran during 
her hearing before the undersigned.  However, with all due 
respect to the veteran, we find that her oral and written 
statements in support of her claim are, thus, unsubstantiated 
and are of little evidentiary weight.  Having so concluded, 
the Board finds that the preponderance of the credible 
evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the in-service symptoms/behavior is necessary.  
See M21-1, Part III, 5.14(c); Patton v. West, supra at 280.



B.	Alopecia

The veteran testified in March 2008 that, after she began 
discussing her military sexual trauma with a VA counselor, 
she noticed that her hair was falling out (see hearing 
transcript at page 9).  She indicated that a private 
dermatologist told her it was stress-related (Id. at 9 and 
15).  The veteran believed that her alopecia might be 
secondary to her PTSD (Id. at 12).  The veteran said she had 
symtoms of alopecia prior to being diagnosed or treated for 
PTSD (Id. at 13).  Her alopecia was diagnosed approximately 
three years earlier and she was under treatment for PTSD for 
two years (Id.).  

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, alopecia.

The post service private medical records indicate that, in 
June 2004, the veteran was diagnosed with alopecia.  In 
August 2004, the private records show that the veteran was 
examined by a dermatologist who noted that she had sudden 
hair loss for about 6 months and had the symtoms previously 
that were precipitated by hypothyroidism.  The dermatologist 
reviewed with the veteran possible reasons for her hair loss.  
A family history of hair thinning and loss was noted and she 
denied any recent illness or stress out of the ordinary.  
Alopecia androgenic was diagnosed that involved the scalp.  

Here, the veteran has contended that service connection 
should be granted for alopecia.  Although the evidence shows 
that the veteran currently has alopecia, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that her head was normal on 
separation from service and the first post service evidence 
of record of alopecia is from 2004, nearly twenty years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
alopecia to service or any incident of service has been 
presented.

To the extent that the veteran argues that her alopecia is 
related to her PTSD, such an assertion does not support her 
claim, as service connection is not in effect for PTSD, as 
described above.  See 38 C.F.R. § 3.310(a) (2007) (secondary 
service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury); see supra.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. 
§ 3.310(b)(2007) (when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation). 

C. Both PTSD and Alopecia Disabilities

As noted above, the Board acknowledges that the record 
reflects that the appellant has indicated she has practiced 
as a nurse.  However, there is no evidence that she has the 
specialized medical expertise needed to render a professional 
opinion as to the etiology of the disabilities that are the 
subjects of this appeal.  See Black v. Brown, 10 Vet. App. at 
284; cf. Goss v. Brown, 9 Vet. App. at 113.  This is 
especially true where, as here, the claims files contain 
records of medical doctors who treated the veteran and made 
no connection between her claimed disabilities and service.

With all due respect for the contentions advanced in this 
case by the appellant and her representative, to the effect 
that she has PTSD and alopecia caused by service, we must 
note that neither the appellant nor the representative can 
support the claim merely by presenting testimony and 
argument.  Under the circumstances, her statements are not 
sufficient to link her claimed disabilities to any period of 
active service or to a service-connected disability.  See 
Black v. Brown, 10 Vet. App. at 284.  See also Espiritu v. 
Derwinski and Routen v. Brown, supra.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed PTSD and alopecia.  The preponderance of 
the evidence is therefore against the appellant's claims of 
entitlement to service connection for PTSD and alopecia.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD and alopecia is not warranted.

D. Tinnitus

In her April 2004 substantive appeal regarding other issues, 
the veteran noted that service connection was granted for 
bilateral hearing loss that was awarded a noncompensable 
rating (in the May 2003 rating decision on appeal), but she 
was unaware that her tinnitus was a different issue.  She 
reported having constant tinnitus that was annoying.  

During her March 2008 Board hearing, the veteran testified 
that she was exposed to acoustic trauma in service from 
flying on helicopters and working on the flight line at 
Walter Reed Army Hospital in the medivac unit (see hearing 
transcript at page 6).  She said she went to Andrews Air 
Force Base from Walter Reed and was on the flight line to 
receive patients.  She did this job for over two years (Id. 
at 7) without hearing protection (Id. at 8).  She had ringing 
in her ear when she left service that worsened (Id. at 7).  
The veteran denied any post service noise exposure (Id. at 
8).  She believed a VA audiologist attributed her hearing 
loss to acoustic trauma.

A May 2003 VA audiology examination report reflects the 
veteran's description of exposure to acoustic trauma in 
service as a flight line nurse and her complaint of 
progressively worsening hearing loss.  She also reported a 
very mild ringing-type tinnitus that might occur three to 
five minutes per episode several times a week.  The 
audiologist said the configuration of the veteran's 
audiometric test results was consistent with noise exposure 
and opined that the veteran's hearing loss was likely related 
to acoustic trauma in service.

July 2004 and September 2005 VA outpatient audiology 
evaluations of the veteran's service-connected hearing loss 
are not referable to complaints of tinnitus.

The veteran has contended that service connection should be 
granted for tinnitus.  She complained of tinnitus during her 
May 2003 VA audiology examination and in her written and oral 
statements in support of her claim.  The Board finds her 
statements to be credible.

The VA audiologist concluded that the veteran's hearing loss 
was due to exposure to acoustic trauma in service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for tinnitus is in 
order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.

III.	Increased Rating

The veteran seeks an increased rating for her service-
connected back disability.  In her January 2003 claim, she 
said she experienced radiculopathy and pain that affected her 
ability to sleep that decreased her work hours.  In her March 
2004 substantive appeal, she described having persistent back 
pain that caused an inability to bend to tie her shoes and 
dress, and incapacitating episodes with bladder impairment.  
She reported weakness in ascending stairs and said her back 
pain caused right knee and ankle swelling; she also reported 
numbness and weakness in her right leg and foot and 
occasional left foot numbness.

A.	Factual Background

The record reflect that, in a March 1987 rating decision, the 
RO granted service connection for recurrent lumbosacral stain 
with L5-S1 radiculopathy and awarded a 10 percent disability 
rating under DC 5295.  In November 2001, the RO 
recharacterized the veteran's back disability as lumbosacral 
strain with degenerative arthritis and awarded a 20 percent 
rating under DC 5293.  The March 2003 rating decision on 
appeal characterized the veteran's back disability as 
degenerative disc disease with degenerative joint disease and 
evaluated it under DC 5293-5292.

The RO received the veteran's current claim for an increased 
rating for her service-connected back disability in January 
2003.  

Added to the record were VA medical records, dated from 2000 
to 2005, treatment records from the occupational health plan 
at Keller Army Community Hospital, dated from October 2000 to 
September 2002, and private medical records, dated from 2002 
to 2004.  Records dated from September 2002 through October 
2004 indicate that the veteran received chiropractic 
treatment for her complaints of upper and lower back pain 
that radiated down her right leg and that her back pain was 
treated with prescribed medication.  

A November 2002 private magnetic resonance image (MRI) report 
reflects multi-level disc bulging and degenerative disc 
disease.  

A November 2002 private physiatric evaluation reflects the 
veteran's complaints of low back pain that radiated into her 
right lower extremity that occurred when she sat or was very 
active during her day.  She worked two jobs.  She was a 
registered nurse that was a very physical job and drove a 
long distance from her home to work.  She took Motrin for 
pain.  On examination, it was noted that the veteran had an 
antalgic gait with decreased weight bearing on the right as 
opposed to the left.  Lumbar range of motion was decreased in 
all directions, particularly in flexion.  There was normal 
muscle strength and sensation was intact.  Some muscle spasms 
were palpated and there was some tenderness to palpation over 
the right lumbar paraspinals.  The clinical impression was 
multi-level degenerative disc disease, L5-S1 disc herniation 
and L4-5 annular tear.  The possibility of an epidural 
injection was raised that the veteran rejected.

In March 2003, the veteran, who was 53 years old, underwent 
VA orthopedic examination.  According to the examination 
report, the examiner reviewed the veteran's VA medical 
records.  It was noted that the veteran currently worked as a 
nurse manager at Keller Army Hospital in West Point, New 
York.  The VA examiner noted that he previously examined the 
veteran in 2001.  Her history of treatment for her back 
disorder included prescribed medication, ice, and back 
exercise.  The veteran reported low back pain with 
intermittent pain down her right thigh that affected her 
ability to sleep at night for which she obtained prescribed 
medication.  It was noted that results of the MRI of the 
veteran's lumbar spine taken in November 2002 showed 
multilevel disk bulging and degenerative disk disease on the 
lumbar spine as well as spondylosis.  At L4-L5, L5-S1, there 
was extension of disk material into the inferior neural 
foramina, greater on the left that caused moderately severe 
left neural foraminal narrowing.  There was facet arthrosis 
at L4-L5, and L5-S1, left greater than the right.

Currently, the veteran complained of low back pain and 
stiffness at the lumbosacral area on arising in the morning.  
It usually took her thirty minutes to ease up.  Her low back 
pain worsened after prolonged walking more than twenty 
minutes and prolonged standing more than thirty minutes.  The 
veteran's low back pain improved within a short time after 
she sat down.  The veteran also claimed her low back pain 
worsened with shooting pain down into the right and left 
thigh posteriorly after prolonged sitting more than thirty 
minutes.  The low back pain improved after she walked around.  
She said she was unable to sleep on her back or side at night 
due to low back pain.  The veteran had low back pain at 
night, even sleeping on her abdomen, without taking 
prescribed medication.  Her low back pain improved when she 
was squatting down for a short time.  

Further, since September 2001, the veteran traveled two hours 
each way to work and worked eight hours daily five days a 
week as a nurse manager.  She did not have bowel or bladder 
problems.  She had to call in sick on average of five days a 
month for the last 12 months.  The veteran currently took 
Motrin, 600 milligrams (mg.) twice a day during the day and 
Dextra, 10 mg. once a day at bedtime.  She did not use any 
back brace, or a cane, crutch, or walker.  The veteran 
claimed that occasionally she felt as if she was going to 
lose her balance but had no episodes of falling.  She did not 
have excessive fatigability, but had lack of endurance.  She 
had additional limitation of range of motion of her back when 
she had acute pain.  The VA examiner said he was unable to 
assess how much additional limitation because she did not 
have severe pain at the present.  

On examination, the veteran was 5 feet 1 inch tall and 
weighed 187 pounds.  She walked without a limp.  There was no 
evidence of local tenderness, redness, heat, or swelling in 
her back.  Range of motion of the lumbar spine was forward 
flexion to 50 degrees with pain in the lumbosacral area when 
she tried to move beyond that; backward extension was to 20 
degrees with pain when she tried to move beyond that; right 
lateral flexion was to 20 degrees without pain; left lateral 
flexion was to 20 degrees with pain at the right lumbosacral 
area; left and right rotation were each to 60 degrees without 
pain.

Straight leg raising was to 75 degrees without pain in both 
the left and right legs.  Knee and ankle jerks were 1-2, 
bilaterally.  Monofilament test on both feet was intact on 
both feet.  The veteran was able to walk on her toes and 
heels and squat down and get up from the squatting position 
without difficulty.  Strength of muscles of the back was 5 on 
a scale of 0 to 5.  Lower extremity strength was 5 
bilaterally, on a scale of 0 to 5.  X-rays of the veteran's 
lumbar spine taken at the time showed narrowing of the joint 
space at L2-L3 and L5-S1 and articular sclerosis and 
osteophytes formation; mild scoliosis was noted.  The 
diagnoses were degenerative disk disease of L2-L3 and L5-S1, 
degenerative arthritis of the lumbar spine at facet joint of 
L4-L5 and L5-S1 with narrowing neural foramina at L4-5 and 
L5-S1 and lumbosacral strain.

A May 2003 chiropractic record reflects the veteran's 
complaint of right hip and buttock pain and upper back ache 
with constant right leg pain.  She had radiating pain to the 
low back.  When seen the next week, pain in the cervical area 
while laying prone and back knots were noted, and her left 
lumbar was slightly improved.  

An April 2004 private spine assessment indicates that the 
veteran was evaluated for outpatient physical therapy 
treatment for her lumbar radiculopathy.  She complained of 
radiating back pain with difficulty with prolonged sitting.  
There was decreased range of lumbar spine, deceased 
functional capacity to perform activities of daily life, 
postural deficits, and muscular tenderness over the 
paraspinals.

According to a May 2004 VA pain clinic note, the veteran 
reported having constant, sharp, aching back pain that 
radiated down her buttock.  Chiropractic treatment improved 
the pain.  She took Bextra twice a day with some effect, and 
Motrin, Skelaxin, and Naproxen.    

When seen in the VA outpatient clinic in June 2004, it was 
noted that the veteran was seen once in 2000, and then lost 
in the system, and now requested an evaluation.  She worked 
as a nurse.  The veteran complained of radiating back pain to 
her left lower extremity. She said she did some physical 
therapy at home and took Bextra that relieved her pain.  She 
said when she "vigorously she had some urinary incontinence 
but no urgency or frequency" (statement unclear in the 
record) and no bowel complaints.  Neurological examination 
findings were essentially normal with normal motor and 
sensory findings.  Upon examination, it was noted that the 
veteran would continue her current medication.

A March 2005 VA outpatient record indicates that the veteran 
was seen in part for her history of back pain and said she 
was involved in a car accident in January.  Since then, her 
back bothered her more and she was seeing a chiropractor.  
She also was attempting to lose weight slowly.  She had no 
other complaints.  It was noted that she weighed 200 pounds.  
She took Motrin for back pain.  A pain clinic general note 
dated that day indicates the veteran had unacceptable old 
back pain that she rated as a 9.

B.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected back disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The rating criteria for evaluating intervertebral disc 
syndrome were amended prior to receipt of the veteran's 
January 2003 claim.  See 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  During the pendency of the veteran's claim 
and appeal, in 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2007)).  An omission was then corrected by 
reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated in May 2003.  The February 2004 
statement of the case evaluated the veteran's claim under 
both the old and new regulations.  The veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X- ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2007).

The Board notes that in May 2003, the RO rated the veteran's 
service-connected back disability under DC 5293-5292.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27. Thus, the veteran's disease of intervertebral disc 
syndrome (DC 5293) was evaluated as limitation of motion of 
the lumbar spine (DC 5292). 

Under the old criteria, under DC 5292, limitation of motion 
in the lumbar spine was assigned a 40 percent rating when 
severe, and a 20 percent rating when moderate. 38 C.F.R. § 
4.71a, DC 5292 (2002), effective prior to September 26, 2003.

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2007).

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295 (2002), 
effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002), 
effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it was severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2005)). Under the revised criteria, lumbosacral 
or cervical strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
Id. (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1). 

The combined range of motion noted above refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. See General Rating Formula, Note (2). 38 C.F.R. § 
4.71a, DCs 5235 to 5243.

As noted, normal range of motion of the thoracolumbar spine 
encompasses flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  38 
C.F.R. § 4.71a, Plate V (2007).

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for 
intervertebral disc syndrome), Note 2, the record does 
include complaints of radiculopathy.  However, there is no 
showing that the veteran objectively manifested neurological 
symtoms as a consequence of her service-connected back 
disability prior to October 12, 2005.  Certainly, none were 
reported by the veteran during the March 2003 VA examination, 
when she denied urinary problems although she subsequently 
reported having them in her March 2004 substantive appeal, 
and monofilament tests on both showed they were intact.  As 
well, the June 2004 VA outpatient record reflects essentially 
normal neurological examination findings and further 
discussion of whether the veteran is entitled to a separate 
evaluation for her low back disorder because of a sciatic 
nerve impairment is unnecessary for the period prior to 
October 12, 2005.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5243, 8520, 8620, 8720 (2007); Esteban v. 
Brown, 6 Vet. App. at 261.

Nor is there medical evidence of record to reflect that she 
had forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent evaluation under the 
regulations currently in effect. Ankylosis, whether favorable 
or unfavorable, involves fixation of the spine.  Id. at 
51,457, Note (5).  Ankylosis has been defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992); Dorland's Illustrated Medical Dictionary 86 (28th ed. 
1994).

Under the revised regulations, DC 5243 for intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  However, the current total 
medical evidence of record is entirely negative for any 
reference to a diagnosis of intervertebral disc syndrome. 
Furthermore, there is no evidence of neurologic 
manifestations (as detailed above) or incapacitating episodes 
such as to warrant a higher rating under DC 5243.  There is 
no objective evidence that a physician ever ordered bed rest 
due to the veteran's service-connected back disability such 
as to warrant a rating in excess of the assigned 20 percent 
for the period in question.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id. See 
DeLuca v. Brown, supra.

Upon review of the probative medical evidence of record, the 
Board has determined that a rating in excess of the currently 
assigned 20 percent evaluation is not warranted for the 
period prior to October 12, 2005.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2002).

The collective medical evidence of record indicates that the 
veteran did not use a back brace, walker or cane and she 
ambulated without assistance.  Flexion of the lumbar spine 
was to 50 degrees, backward extension was to 20 degrees, 
left/right lateral flexion were to 20 degrees, and left/right 
rotation were to 60 degrees (at the March 2003 VA 
examination), and the combined limitation of motion was 
greater than 120 degrees when there was pain at flexion of 50 
degrees (at the March 2003 VA examination).  See DeLuca v. 
Brown, 8 Vet. App. at 204-7).  The March 2003 VA examination 
also reflects that the veteran had no spinal deformity, and 
only spondylosis was noted in the November 2002 MRI report.

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested prior to October 12, 2005.  Thus, 
not only would the veteran not be entitled to a 40 percent or 
higher rating under the new criteria (because ankylosis, or 
forward flexion limited to 30 degrees or less is never shown 
to have been manifested), she would not even be entitled to 
the 20 percent rating she now carries.  Thus, rating the 
veteran's back disability under new DC 5242 and the new 
"General Rating Formula for Diseases and Injuries of the 
Spine" is clearly less favorable than rating his disability 
under the old regulations at 38 C.F.R. § 4.71a (2002).  
VAOGCPREC 3- 2000.

In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating. Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  A 40 percent rating was also available for 
severe limitation of lumbar motion under DC 5292 (2002).  A 
40 percent rating was available for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  38 C.F.R. § 4.71a, DC 5293 (2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician (Note 1).  

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for a lumbosacral 
strain disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at DC 5295 as representative of a severe 
lumbosacral strain disability are shown, either.  Nor does 
the probative medical evidence for the period prior to 
October 12, 2005 reflect that the veteran experienced 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks in the past year such that 
her physician prescribed bed rest, to warrant an increased 
rating for intervertebral disc syndrome.  This is so despite 
the veteran's report to the March 2003 VA examiner that she 
took approximately 5 sick days a month during that past year-
apparently due to her back disability.  As well, the 
available medical evidence, including the findings of the 
2003 VA examination, does not document that the veteran 
experienced severe strain, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected back disability are contemplated in the 
currently assigned 20 percent rating.  While the March 2003 
VA examiner said that the veteran experienced some lack of 
endurance due to her back disability, and some additional 
limited motion due to pain, there is no indication that pain, 
due to disability of the lumbar spine, caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned for the period prior to October 12, 2005.  38 C.F.R. 
§ 4.40, 4.45; DeLuca v. Brown.

As well, the evidence on file does not reflect disability or 
functional impairment to the extent to warrant a rating in 
excess of 20 percent under the old or current rating criteria 
for intervertebral disc syndrome.

While the March 2003 VA examination report describes the 
veteran's complaints of constant sharp pain, severe 
disability was not diagnosed and is, thus, consistent with 
current Board evaluation.  Further, although the May 2003 
private chiropractic record notes that she was seen for an 
exacerbation of her back disability with complaints of 
radiating pain, nothing in this record described the veteran 
as having severe disability.  As noted, the June 2004 VA 
outpatient record described essentially normal neurological 
examination findings.

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the veteran's 
service-connected back disability warrants a rating in excess 
of 20 percent for the period prior to October 12, 2005.  The 
Board does not find that the evidence is so evenly balanced 
that there should be doubt as to any material issue regarding 
the matter of a rating in excess of 20 percent for the 
service-connected back disability.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for her service-connected back disability.  
In addition, although records indicate that the veteran told 
the March 2003 VA examiner that she was unable to work 
approximately five days a month due her back disability, she 
was still employed during this period as a nurse manager, and 
there is no objective evidence revealing that her condition 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  Consequently, 
while the veteran's back disability may well have caused some 
impairment in her daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the currently assigned 20 schedular 
rating under 38 C.F.R. § 4.71a, DC 5293-5292, prior to 
October 12, 2005, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected back 
disability.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for alopecia is denied.

Service connection for tinnitus is granted.

A rating in excess of 20 percent for degenerative disc 
disease with degenerative joint disease, for the period prior 
to October 12, 2005, is denied.


REMAND

The veteran seeks a rating in excess of 40 percent for her 
service-connected back disability for the period from October 
12, 2005.

During her March 2008 Board hearing, the veteran testified to 
experiencing constant and severe back pain that affected her 
ability to sleep and work (see hearing transcript at page 5).  

In March 2008, she submitted private medical records, dated 
from February 2007 to March 2008, that include results of a 
MRI performed in May 2007 that showed chronic diffuse 
degenerative disc and facet disease, with the most 
significant finding as lateral canal and foraminal stenosis 
at L5/S1 due to diffuse endplate osteophytosis and facet 
arthrosis that may affect exiting and/or descending nerve 
roots, greater to the left.

The private medical records also reflect the veteran's 
complaints of back spasming (in February 2007), terrible 
lower back and right hip and leg pain (in April 2007), 
radiating pain (in January 2008) and sciatic pain into the 
right buttock and leg (in September and December 2007 and 
January  and February 2008).  

A February 2008 orthopedic evaluation notes the veteran's 
complaints of acute buttock pain referred to her right groin 
and leg with parathesias in her right leg.  It was noted she 
limped occasionally and felt her leg was weak at times.  
Findings were consistent with a lumbar radiculopathy.  
Results of a MRI of the veteran's right hip taken later in 
February 2008 include findings suggestive of minimal right 
greater trochanteric bursitis and a mild right-sided gluteus 
medius tendinosis.  A March 2008 private orthopedic treatment 
record indicates the MRI of the veteran's right hip was 
negative for any significant abnormalities.  The diagnoses 
were lumbar spondylosis and radiculopathy of the right leg 
and a painful right hip, resolving-extra-articuluar.

As the veteran has not been evaluated for her back disability 
in over two years, the Board is of the opinion that she 
should be scheduled for new VA examinations to determine the 
current severity and all manifestations of her service-
connected back disability.  

The Board also finds that the veteran has not been provided 
complete notice with respect to the VCAA for the period in 
question since October 12, 2005.  See Vazquez-Flores v. 
Peake, supra, including that she may provide evidence of her 
worsened back disability on her employment and daily life, 
for the period from October 12, 2005. 



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain VA medical 
records regarding the veteran's 
treatment, for the period from 
November 2005, and additional private 
medical records identified by her for 
the period from March 2008 to the 
present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims files 
and the veteran and her representative 
so advised in writing.

2.	The veteran should be advised, in 
writing, that she may submit evidence 
showing the effects of the worsening 
or increase in severity of her 
service-connected back disability on 
her employment and daily life, for the 
period from October 12, 2005, 
consistent with the holding in 
Vazquez-Flores v Peake, supra.  The 
veteran should specifically be advised 
that, if the diagnostic code under 
which she is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on her 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the claimant.

3.	Then, the veteran should be scheduled 
for appropriate VA examinations, 
performed by physicians, to determine 
the current severity and all 
manifestations of the veteran's 
service-connected degenerative disc 
disease with degenerative joint 
disease to include orthopedic and 
neurological findings.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The examiner is requested to 
respond to the following :

a.	the examiner should provide the 
range of motion of the veteran's 
lumbar spine, in degrees, noting 
the normal range of motion of the 
lumbar spine; 

b.	the examiner should comment on 
whether the veteran has 
unfavorable ankylosis of the 
entire spine or unfavorable 
ankylosis of the entire 
thoracolumbar spine;

c.	the examiner should determine 
whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to 
the veteran's service-connected 
back disability strain, 
expressed, if feasible, in terms 
of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination; 

d.	the examiner should express an 
opinion as to whether pain in the 
lumbar spine could significantly 
limit functional ability during 
flare-ups or during periods of 
repeated use, noting, if 
feasible, the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

e.	The physician(s) should identify 
any associated neurological 
deformities associated with the 
veteran's service-connected back 
disability.  The severity of each 
neurological sign and symptom 
should be reported.  If there is 
neurological impairment 
identified as due to the back 
pathology, the effective nerve or 
groups of nerves should be set 
out.

f.	The examiner(s) should indicate 
if the veteran has intervertebal 
disc syndrome and, if so, should 
assess the frequency and duration 
of any episodes of intervertebral 
disc syndrome disability and, in 
particular, should assess the 
frequency and duration of any 
episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.

4.	Thereafter, the RO should readjudicate 
the claim of entitlement to a rating 
in excess of 40 percent for the 
veteran's service-connected back 
disability, for the period from 
October 12, 2005.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


